Citation Nr: 1647527	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from December 1983 to September 1985.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome has been productive of radiculopathy of the left lower extremity that resulted in a disability at least analogous to moderate incomplete paralysis of the sciatic nerve.

2.  Throughout the appeal, the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome was productive of radiculopathy of the right lower extremity that resulted in a disability at least analogous to moderate incomplete paralysis of the sciatic nerve.
3.  The Veteran is able to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

2.  Throughout the appeal period, the criteria for an evaluation of at least 20 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.124a Diagnostic Code (DC) 8520 (2015).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

Radiculopathy of the right and left lower extremities have been service-connected as part of the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2015).

The Veteran seeks a rating in excess of 40 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's radiculopathy of the left and right lower extremities associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome are each currently rated separately at 10 percent disabling under DC 8520.

The Board finds the Veteran's left and right lower extremities associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome each warrant a separate 20 percent disability rating.
DC 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The September 2015 VA examiner determined the Veteran's radiculopathy of the right and left lower extremities were moderate in severity.

Resolving all reasonable doubt in the Veteran's favor, the Board finds a rating of at least 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome and a rating of at least 20 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome are warranted throughout the appeal period.

II.  TDIU

In the Veteran's July 2012 application for increased compensation based on unemployability, he contended that he was unemployable as a result of his service-connected back injury.  He indicated that he last worked full time in February 2012, his occupation was sales, and his employer was Desperini Contracting.  He contended that in the course of a day, he was either sitting for long periods of time or in the field working and it had gotten to the point where the pain in his back made it unbearable to sit for long periods of time and unable to do work.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  However, at the Veteran's May 2016 Board hearing, the Veteran testified that he was gainfully employed on a full-time basis.  See May 2016 hearing transcript, p. 7.

Based on the evidence of record, the Board finds that TDIU is not warranted as the Veteran is currently working and therefore not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164 (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id.

The Veteran's service-connected disabilities consist of the following: major depression rated at 30 percent disabling from July 9, 2013 and 50 percent disabling from April 10, 2015; degenerative disc disease of the lumbar spine with intervertebral disc syndrome rated 10 percent disabling from December 31, 2003 and 40 percent disabling from July 2, 2012; status post internal fixation of the right ankle with traumatic arthritis rated 10 percent disabling from September 14, 1985; 20 percent disabling from September 27, 2000; and 30 percent disabling from December 22, 2004; radiculopathy of the left lower extremity rated 10 percent disabling from July 2, 2012; radiculopathy of the right lower extremity rated 10 percent disabling from July 2, 2012; degenerative joint disease of the left knee rated 10 percent disabling from July 9, 2013; impairment of the right hip rated 10 percent disabling from July 9, 2013; impairment of the left hip rated 10 percent disabling from July 9, 2013; a left ankle condition rated 10 percent disabling from July 9, 2013; and limitation of flexion of the left and right hips rated noncompensable.  The Veteran has a combined rating of 90 percent.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).

At the May 2016 Board hearing, the Veteran contended that he currently maintained substantial and gainful employment.  He testified that he started working again approximately two years prior to the hearing and was currently working in sales at a dealership.  He also testified that his psychiatric disability impaired his ability to work, he missed a lot of time from work, and was worried about losing his job.  See May 2016 hearing transcript, p. 3-4, 7, 9.  

In October 2012, the RO requested employment information from the Veteran's employer, Desperini Contracting Group, Inc.and received two responses regarding two different positions at Desperini Contracting Group, Inc. In a statement received on October 17, 2012, the Veteran's supervisor at Desperini Contracting Group, Inc. indicated that the Veteran quit his position in marketing at the office in September 2012 to take another job.  In a statement received on October 18, 2012, the Veteran's supervisor Desperini Contracting Group, Inc. indicated the Veteran left his employment in construction in September 2012 because he could not perform his daily duties.

VA treatment records show that while the Veteran switched from a job in construction to a sales position in 2012, he consistently maintained employment.   

A September 2012 VA medical opinion noted the Veteran's back condition precluded him from physical employment due to significant pain with any weight bearing as well as limited range of motion; she noted that provided he were at a job that allowed him freedom to get up from his chair as needed to reposition and stretch, he was not precluded from sedentary employment.

While the foregoing evidence shows that while the Veteran has some level of occupational impairment in his ability to perform physical labor, he currently maintains substantially gainful employment.  In light of the above, the Board finds that the weight of the evidence shows that his service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is not for application, and entitlement to a TDIU must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of at least 20 percent for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome is granted.

A disability rating of at least 20 percent for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine with intervertebral disc syndrome is granted.

Entitlement to a TDIU is denied.


REMAND

At the May 2016 Board hearing, the Veteran indicated that his service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome had increased in severity since his last VA examination in September 2015.  See May 2016 hearing transcript, p. 20.  In light of the Veteran's testimony, a VA examination is needed to properly assess the current severity of the Veteran's low degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The VA examination should also consider the current severity of the Veteran's neurological impairments associated with his degenerative disc disease of the lumbar spine with intervertebral disc syndrome, to include his service-connected radiculopathy of the right and left lower extremities.  

As the Veteran testified that he has missed a lot of work due to his back disability and a July 2014 VA treatment record notes the Veteran missed work due to pain, the AOJ should also consider whether referral for extraschedular consideration is warranted.  See May 2016 hearing transcript, p. 11.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records regarding the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his condition.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present.  The examination must include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion.  The examiner must also indicate whether ankylosis (favorable or unfavorable) is present.

In addition, the examiner should state whether the Veteran's degenerative disc disease of the lumbar spine with intervertebral disc syndrome has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any neurological impairment resulting from the service-connected lower back disability, to include radiculopathy or neuropathy, and/or any bowel or bladder impairment.

4.  Then, readjudicate the appeal to include whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


